07/19/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 22-0277


                                        OP 22-0277


TROUT UNLIMITED, INC.,                                                             JUL 1 9 2022
                                                                               Bowen Greenwood
                                                                             Clerk of Supreme Court
             Petitioner,                                                        state, of rVIontana

       v.
                                                                     ORDER

MONTANA WATER COURT, the HON.
STEVEN R. BROWN, Associate Water Judge,

             Respondent.



       Trout Unlimited, Inc. (TU), petitions this Court for a writ of supervisory control
over the Montana Water Court, seeking review of that Court's July 14, 2021 order in Water
Court Case 41H-0008-R-2020 (In re City of Belgrade) adopting a June 18, 2021 Master's
Report after no party filed objections. At the Court's invitation, both the City of Belgrade
and the City of Three Forks have responded.
       The underlying matter arose when the City of Belgrade filed objections to its own
four water rights claims. The City of Three Forks filed a Notice of Intent to Appear. There
were no other objectors besides Belgrade, and the claims did not receive issue remarks.
Belgrade filed a Stipulation to resolve its objections, with a supporting brief.
       After considering Belgrade's submissions, the Water Master granted the City of
Belgrade a maximum volume of 1,612 Acre Feet for each of its claim numbers
41H 6481-00 and 41H 6482-00, reasoning that Belgrade had "proven documentation of the
growth of its current needs."         Belgrade therefore satisfied the requirements of
§ 85-2-227(4), MCA, which was intended to allow cities and towns "to protect existing
uses plus a reasonable amount of water for foreseeable future needs." There being no
objections filed, the Water Court adopted the Master's Report without comment and
approved the Master's record changes reflected on the abstract for each claim.
       TU, which was not a party to the Water Court proceeding, filed its petition nearly a
year later, seeking this Court's original jurisdiction to reverse the Water Court's order. TU
alleges that the Water Court misapplied the presumption of non-abandonment for
municipal water rights codified in § 85-2-227(4), MCA, thereby expanding the scope of
Montana's growing cities doctrine and exceeding the jurisdictional limits of the Water
Court's adjudication of municipal water use. TU contends that the court's order raises
constitutional issues of statewide importance because it subordinates constitutionally
protected senior water rights without due process and has statewide ramifications, for
which appeal from an ultimate final decree at some point in the future is an inadequate
remedy. TU further requests this Court to stay proceedings in another case, In re Town of
Manhattan, Water Court Case 41H-0140-R-2020, and in other active municipal water
rights cases pending the Court's resolution of the issue presented.
       Although TU has actively participated in the Gallatin River Basin's water-allocation
issues, its present petition is TU's first appearance to contest the City of Belgrade's claim.
TU argues that it did not receive notice that Belgrade would "unlawfully" seek to expand
its water right claims above the noticed amount, so it did not file objections to Belgrade's
municipal water rights claims or notices of intent to appear (NOIAs), and therefore it was
not a party to the case. It points out that only Belgrade and Three Forks have a right to
appeal pursuant to Rule 23, W.R.Adj.R., and § 85-2-235(3), MCA. TU submits that it and
other water users thus require an extraordinary remedy. It maintains that the Water Court's
alleged mistake will adversely affect water rights in Basin 41H long before parties may
appeal a final decree. See § 85-2-235(1), MCA. Moreover, it submits, the Water Court is
actively adjudicating municipal water rights in open cases in Basin 41H. TU points out
that the City of Manhattan already has filed a motion for summary judgment in Water Court
Case 41H-0140-R-2020 asking the court for the "Belgrade result."
       The City of Belgrade responds that the Water Court gave public notice of Belgrade's
volume objections, and TU could have objected or filed a notice of intent to appear, just
like the City of Three Forks did. Belgrade argues that TU has requested this Court to take
the extraordinary step of assuming supervisory control over "every Water Court case

                                              2
implicating the growing cities doctrine." But TU has never attempted to object, appear, or
otherwise participate in any of these cases before the Water Court and should not be
permitted to circumvent the ordinary Water Court process. Belgrade contends further that
TU has misstated the Water Master's factual findings, which are not reviewable on a
petition for supervisory control. The City of Three Forks urges denial of supervisory
control on similar grounds, emphasizing the requirements of law that parties participate in
the Montana water rights adjudication process to assert their interests.
       Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors exist making the normal appeal process inadequate, when
the case involves purely legal questions, and, applicable to TU's arguments, when the other
court is proceeding under a rnistake of law and is causing a gross injustice. M. R. App. P.
14(3). In that regard, supervisory control is appropriate when the trial court is proceeding
based on a mistake of law which, if uncorrected, would cause significant injustice for which
an appeal is an inadequate remedy. Truman v. Mont. Eleventh Judicial Dist. Court,
2003 MT 91, ¶ 13, 315 Mont. 165, 68 P.3d 654 (citing Park v. Sixth Judicial Dist. Court,
1998 MT 164, ¶ 13, 289 Mont.. 367, 961 P.2d 1267).
       TU does not claim that it could not have filed an objection or a notice of intent to
appear in the Belgrade case or could not do so in other municipal water rights proceedings.
Nor does it contend that the Water Court failed to comply with statutory notice
requirements when it gave notice that interested parties should review the objection list for
the affected claims and file any notices of intent to appear. See Rule 9, W. R. Adj. R. TU
maintains that it did not do so because Belgrade's objections referred to its historical rights
and did not mention the growing cities doctrine. TU argues that the Water Court's notice
"at best alerted potential NOIA parties that Belgrade believed the volumes for water rights
claims 411-1 6481-00 and 41H 6482-00 were 'inaccurately claimed." TU maintains that
it could not have known that "the Water Court would illegally increase Belgrade's claimed
volumes lacking evidence from before 1973, as required for all modifications to a clairn in
the adjudication."


                                              3
      We observe that under § 85-2-235(3), MCA, lain interlocutory ruling by the water
judge upon a question of law may be appealed by any party who is affected by the decision
and who participated in the matter in which the ruling was issued." We have long held that
"supervisory control, invoking the original jurisdiction of the supreme court, is not a
substitute for an appeal allowed and provided by statute." McVay v. McVay, 128 Mont.
31, 36, 270 P.2d 393, 395 (1954) (citations omitted). Having reviewed the petition and
responses, the Court concludes that TU has not met the M. R. App. 14(3) requirements for
supervisory control.
      IT IS THEREFORE ORDERED that the Petition for Writ of Supervisory Control is
DENIED and DISMISSED.
       IT IS FURTHER ORDERED that the request for stay is DENIED as moot.
      The Clerk is directed to provide notice of this Order to all counsel of record in the
Water Court's Case No. 41H-0008-R-2020 and to the Honorable Stephen R. Brown,
presiding Water Court Judge.
       Dated this       ay of July, 2022.



                                                              Chief Justice




                                                                Justices




                                            4